Title: From George Washington to Colonel William Thompson, 17 July 1777
From: Washington, George
To: Thompson, William



Dr Sir
Camp at the Clove [N.Y.] July 17: 1777.

A few days ago Your favor of the 5th of October last with its Inclosures was handed me by Major Scull. The delay, which has intervened between the date and delivery, owing to the neglect or forgetfulness of the person to whom it was first given, has rendered the Adjustment and settlement of your Claim, much more difficult than it Otherwise would or of right should be. The Officers who returned from Canada, immediately upon their Arrival at Head Quarters, made out Abstracts for their pay and obtained Warrants for the same. Whether any Stoppages were made on your account is a matter that I do not recollect—nor

am I able to give you the satisfaction I could wish upon the Head. I am inclined to think, they were not from what the pay Master Genl says, an Extract of whose Letter upon the Subject to Mr Harrison you have inclosed, to which I refer you. Things being thus circumstanced, and the Advances in Canada having been for the necessary releif and subsistence of the prisoners, I have no doubt, but Congress upon a proper representation will take the Matter up and pay your demand. If Stoppages have been already made for it, which will appear on Examination of the Accts in the Commissioners hands, the States will not be injured—If not, their reimbursing you and waiting till the Money can be refunded by the Officers & persons chargeable, will be perhaps Nothing more than an Equitable & reasonable Indulgence.
Before the receipt of this you will probably have heard of the Captivity of Major Genl Prescot & one of his Aids—I congratulate you upon the Event, and wish Fortune would throw into our hands some Other Genl Officer by which your Exchange might be effected. I am Sir with due esteem Yr Most Obedt sert

G.W.


P.S. I have returned the Officers Notes & Accounts against them, which you transmitted.

